Reformatories — Commodities The school maintained on the grounds of the State Reformatory at Granite, Oklahoma, is a public school within the meaning of 70 O.S. 1-7 [70-1-7] (1961), and 70 O.S. 2A-4 [70-2A-4](28) (1961), which were in effect during the period the school received donated food commodities from the State Department of Public Welfare.  The Attorney General has had under consideration your recent letter wherein you, in effect, relate the following facts: A claim has been made against the Department of Public Welfare by the Consumer and Marketing Service, U.S. Department of Agriculture, resulting from an audit by an agent of the Commodity Distribution Program for the period of June 1, 1965, to June 30, 1967.  The fiscal exception is based upon the distribution of food commodities to the Lakeside School, Granite, Oklahoma, for the period from July 1. 1965, to June 30, 1967, under an agreement between the Department of Public Welfare and the school district, wherein the district made application for food commodities to be used in serving lunches to children enrolled and participating in said school.  Lakeside School was established for the purpose of providing high school education to inmates of the Granite Reformatory of legal school age and the school received financial assistance through state aid funds apportioned for the support and maintenance of the public schools of Oklahoma.  You then, in effect, ask the following question: Is the school maintained on the grounds of the State Reformatory at Granite, Oklahoma, a public school within the meaning of the laws of Oklahoma which were in effect during the period the school received donated food commodities from the State Department of Public Welfare? Oklahoma public schools are defined in 70 O.S. 1-7 [70-1-7] (1961), as follows: "The public schools of Oklahoma shall consist of all free schools supported by public taxation and shall consist of nurseries, kindergartens, elementary and secondary schools, not to exceed two (2) years of junior college work, night school, adult and other special classes, vocational instruction and such other school classes and instruction as may be supported by public taxation or otherwise authorized by laws which are now in effect or which may hereafter be enacted." Title 70 O.S. 2A-4 [70-2A-4] (28) (1961), provides that the State Board of Education shall: "Be the administrative authority for the schools which are maintained in the State Reformatory for inmates of legal school age, and shall appoint the principal and teachers in such schools upon the recommendation of the warden in such institution, the board shall determine the details by which the Budget and State Aid allocations for such schools are administered." It is therefore the opinion of the Attorney General that your question be answered in the affirmative. The school maintained on the grounds of the State Reformatory at Granite, Oklahoma, is a public school within the meaning of 70 O.S. 1-7 [70-1-7] (1961), and 70 O.S. 2A-4 [70-2A-4](28) (1961), which were in effect during the period the school received donated food commodities from the State Department of Public Welfare.  (Phil R. Scott)